CONLAN, J.
The action was brought to recover damages alleged to have been sustained in consequence of the negligence of the defendant, and resulting in an injury to the plaintiff and to his horse and wagon. The witnesses of the parties differ widely as to how the accident occurred, and the whole case was submitted to the jury in a charge entirely acceptable to the counsel, as no exception appears thereto upon the record, nor has the appellant cited any authority in his brief, which calls for an interference by us with the result reached at the trial term. In fact, all of the questions discussed by him in his brief are questions which were submitted to the jurjq and which it was peculiarly, their province to determine. We are not able to find in the record any errors which call for a different determination than that reached, and the judgment and order appealed from must therefore be affirmed, with costs.
Judgment and order affirmed, with costs.
FITZSIMONS, C. J., concurs.